Case: 19-30555     Document: 00515577827         Page: 1    Date Filed: 09/24/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 24, 2020
                                  No. 19-30555                           Lyle W. Cayce
                                                                              Clerk

   Sidney Arnold,

                                                           Plaintiff—Appellant,

                                      versus

   Steven W. Williams, deputy,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:17-CV-344


   Before Barksdale, Elrod, and Ho, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
         After Deputy Steven Williams approached, questioned, and “reached
   to grab” Sidney Arnold just outside Arnold’s home, Arnold fled, fell off a
   fence, and dislocated his shoulder. Arnold sued Williams pursuant to 42
   U.S.C. § 1983 for violation of various constitutional rights and under
   Louisiana tort law. The district court disposed of all claims either through
   Federal Rule of Civil Procedure 12(b)(6) dismissal or Rule 56 summary
   judgment. Because Arnold plausibly alleged an unreasonable search, we
   REVERSE the dismissal of Arnold’s unreasonable-search claim under
   § 1983 and REMAND for consideration of qualified immunity on that claim.
Case: 19-30555         Document: 00515577827               Page: 2      Date Filed: 09/24/2020




                                           No. 19-30555


   However, because Arnold either failed to state a claim or failed to raise a
   genuine dispute of material fact for his remaining claims, we AFFIRM the
   district court in all remaining respects.

                                                 I.
           Sidney Arnold and his brother lived in a garage apartment attached to
   a house while they worked for the homeowner. 1 On March 18, 2017, Arnold
   awoke around 2:00 AM to discover Deputy Steven Williams, an officer of the
   East Baton Rouge Parish Sherriff’s Office, just outside the garage apartment,
   standing under the carport. Deputy Williams told Arnold that he saw an open
   door on the house, and he pointed to the open door. Arnold stepped out of
   the garage apartment to see where Deputy Williams was pointing. Deputy
   Williams then asked Arnold for his name and driver’s license. Arnold gave
   his name but told Deputy Williams that he did not have a driver’s license.
   Further, he told the deputy that the open door led to a laundry room but that
   the house could not be accessed from that laundry room.
           Deputy Williams then “told” Arnold to come to his police car so he
   could determine Arnold’s identity. Arnold declined and said, “No, sir, I will
   wake the lady who owns the home and she will tell you who I am and that I
   live here and work for her.” Arnold then knocked on the homeowner’s
   window. The homeowner emerged and confirmed that both Arnold and his



           1
              All facts described in this section are taken as true from Arnold’s original
   complaint in order to properly address the 12(b)(6) dismissals of Arnold’s § 1983 claims
   and his intentional-infliction-of-emotional-distress claim. Swierkiewicz v. Sorema N.A., 534
   U.S. 506, 508 n.1 (2002). Of course, legal conclusions couched as facts are not taken as
   true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Some additional record facts are
   considered below in treatment of the summary judgment on Arnold’s negligence claim.
   Those facts are identified as record facts, rather than allegations in the complaint, and they
   are construed in the light most favorable to Arnold, who opposed the summary-judgment
   motion. Tolan v. Cotton, 572 U.S. 650, 657 (2014).




                                                 2
Case: 19-30555        Document: 00515577827             Page: 3      Date Filed: 09/24/2020




                                        No. 19-30555


   brother lived in the garage apartment. Deputy Williams, however, was not
   satisfied with the homeowner’s word, “and he reached to grab Sidney Arnold
   and Sidney Arnold ran.”
           Arnold ran towards the backyard and Deputy Williams gave chase.
   Arnold attempted to climb a fence, but instead he fell over it and dislocated
   his shoulder. Arnold was apprehended and taken to the hospital. Arnold was
   ultimately arrested and jailed for twenty days. All charges, however, were
   dropped for lack of probable cause.
           Arnold filed a civil action against Deputy Williams under 42 U.S.C.
   § 1983 and Louisiana tort law. The § 1983 claims asserted illegal search and
   seizure in violation of the Fourth Amendment, false arrest and false
   imprisonment, malicious prosecution, and violation of substantive and
   procedural Due Process under the Fifth and Fourteenth Amendments. 2 The
   Louisiana tort law claims alleged negligence and intentional infliction of
   emotional distress.
           Deputy Williams moved under Rule 12(b)(6) to dismiss all of Arnold’s
   claims. The district court granted the motion as to all of Arnold’s § 1983
   claims and as to his intentional-infliction-of-emotional-distress claim. The
   court denied the motion as to the negligence claim because “[b]reach and
   causation are fact bound determinations inappropriate for resolution at the
   pleading stage.”       The case proceeded through discovery, and Deputy
   Williams then moved for summary judgment on the remaining negligence
   claim. The district court granted the motion and rendered judgment in favor




           2
            The district court correctly observed that only the Fourteenth Amendment’s Due
   Process Clause, and not the Fifth Amendment’s, applies to state law enforcement officers,
   such as Deputy Williams.




                                              3
Case: 19-30555         Document: 00515577827               Page: 4       Date Filed: 09/24/2020




                                           No. 19-30555


   of Deputy Williams, dismissing the matter in its entirety. 3 Arnold now
   appeals the 12(b)(6) dismissals of his § 1983 and intentional-infliction-of-
   emotional-distress claims and the grant of summary judgment, as well as the
   district court’s ruling on three evidentiary issues.

                                                II.
           The district court dismissed both Arnold’s unreasonable-search claim
   and his unreasonable-seizure claim under Rule 12(b)(6). We review 12(b)(6)
   dismissals de novo. Walker v. Beaumont Ind. Sch. Dist., 938 F.3d 724, 734 (5th
   Cir. 2019). Rule 8 requires that a plaintiff’s pleading contain “a short and
   plain statement of the claim showing that the pleader is entitled to relief.”
   Fed. R. Civ. P. 8(a)(2). That is, the “complaint must contain sufficient
   factual matter, accepted as true, to ‘state a claim to relief that is plausible on
   its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.
   v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible if the
   plaintiff alleges facts that, accepted as true, allow a court “to draw the
   reasonable inference that the defendant is liable for the misconduct alleged.”
   Id. While the court must accept the facts in the complaint as true, it will “not
   accept as true conclusory allegations, unwarranted factual inferences, or legal


           3
             The district court’s order is styled as a “Judgment,” and it states that it dismisses
   “this matter in its entirety.” On its face, then, this judgment is an appealable final order.
   However, the district court’s dismissal of Arnold’s unreasonable-seizure and malicious-
   prosecution claims were made “without prejudice to the filing of a motion for leave to
   amend.” Arnold did not amend his complaint. This raises an issue similar to the “finality
   trap” we addressed in Williams v. Seidenbach, 958 F.3d 341 (5th Cir. 2020) (en banc). In
   Williams we determined that voluntary dismissal without prejudice of some claims does not
   prevent an appeal on the remaining claims resolved through partial final judgment. Id. at
   344. Here, two of Arnold’s claims were involuntarily dismissed “without prejudice to the
   filing of a motion for leave to amend,” and the district court later entered judgment
   purporting to dispose of all claims. Because Arnold declined to file a motion for leave to
   amend and because the district court’s judgment disposes of “this matter in its entirety,”
   we construe that judgment as an appealable final decision.




                                                 4
Case: 19-30555       Document: 00515577827            Page: 5     Date Filed: 09/24/2020




                                       No. 19-30555


   conclusions.” Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010) (quoting
   Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005)).
          To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must
   plead “two—and only two—allegations . . . . First, the plaintiff must allege
   that some person has deprived him of a federal right. Second, he must allege
   that the person who has deprived him of that right acted under color of state
   or territorial law.” Gomez v. Toledo, 446 U.S. 635, 640 (1980). The doctrine
   of qualified immunity, however, adds a wrinkle to § 1983 pleadings when
   qualified immunity is relevant. Section 1983 claims implicating qualified
   immunity are subject to the same Rule 8 pleading standard set forth in
   Twombly and Iqbal as all other claims; an assertion of qualified immunity in a
   defendant’s answer or motion to dismiss does not subject the complaint to a
   heightened pleading standard. Anderson v. Valdez, 845 F.3d 580, 590 (5th
   Cir. 2016); see also Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 570. However,
   because qualified immunity is “not simply immunity from monetary
   liability” but also “immunity from having to stand trial,” there is an interest
   in qualified immunity entering a lawsuit “at the earliest possible stage of
   litigation.” Westfall v. Luna, 903 F.3d 534, 542 (5th Cir. 2018) (quoting
   Brown v. Glossip, 878 F.2d 871, 874 (5th Cir. 1989)).
          This immunity-from-suit interest does not require that the plaintiff’s
   original complaint exceed the short-and-plain-statement standard of Rule 8.
   Anderson, 845 F.3d at 589–90. Rather, “a plaintiff seeking to overcome
   qualified immunity must plead specific facts that both allow the court to draw
   the reasonable inference that the defendant is liable for the harm he has
   alleged and that defeat a qualified immunity defense with equal specificity.”
   Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012). That is, a plaintiff must
   plead qualified-immunity facts with the minimal specificity that would satisfy
   Twombly and Iqbal. Furthermore, if the defendant first raises qualified
   immunity, the district court, “‘may [then] in its discretion, insist that a plaintiff



                                            5
Case: 19-30555       Document: 00515577827           Page: 6   Date Filed: 09/24/2020




                                      No. 19-30555


   file a reply tailored to [the defendant’s] answer [or motion to dismiss]
   pleading the defense of qualified immunity.’” Anderson, 845 F.3d at 590
   (alterations in original) (quoting Shultea v. Wood, 47 F.3d 1427, 1433–34 (5th
   Cir. 1995)).
            In this case, Arnold broadly addressed qualified immunity in his
   original complaint by alleging that Deputy Williams “knowingly violated”
   “clearly established law.” Williams explicitly raised qualified immunity in
   his memorandum in support of his motion to dismiss, but the district court
   did not require Arnold to file a Shultea reply tailored to the defense of
   qualified immunity. In his memorandum in opposition to the motion to
   dismiss, Arnold addressed qualified immunity, albeit in a merely conclusory
   fashion: “The Court should find that qualified immunity does not apply to
   this case.” In dismissing Arnold’s unreasonable-search and unreasonable-
   seizure claims, the district court did not determine if Williams is entitled to
   qualified immunity on those claims. Rather, it granted 12(b)(6) dismissal
   because it concluded that Arnold did not plausibly allege a search or seizure.
            We first consider whether Arnold plausibly stated either an
   unreasonable search or an unreasonable seizure by turning to the two
   elements of a § 1983 claim set forth in Gomez: (i) deprivation of a federal
   right; and (ii) action under color of state law. Gomez, 446 U.S. at 640. The
   district court correctly recognized that Arnold sufficiently pleaded the
   second element, action under color of state law, for both the unreasonable-
   search claim and the unreasonable-seizure claim. In reviewing Arnold’s
   complaint, we determine that Arnold also plausibly alleged the first element
   as to the unreasonable-search claim but not as to the unreasonable-seizure
   claim.
            Arnold’s complaint consists of a narrative recitation of facts followed
   by a series of legal claims. Although the complaint is difficult to follow, the




                                           6
Case: 19-30555      Document: 00515577827           Page: 7   Date Filed: 09/24/2020




                                     No. 19-30555


   factual allegations in combination with the short legal claims plausibly state a
   search within the meaning of the Fourth Amendment. Arnold alleges that
   Williams entered the curtilage of Arnold’s home, questioned him, and then
   asked him for identification. Arnold then summarizes these facts with the
   legal claim that “[a]ctions taken related to the stop, seizure and search were
   objectively unreasonable and violated clearly established law.”
          Arnold’s assertion that Williams “had come under the carport of”
   Arnold’s home plausibly alleges a trespassory search of the curtilage of
   Arnold’s home. Florida v. Jardines, 569 U.S. 1, 5, 7 (2013) (“When ‘the
   Government obtains information by physically intruding’ on persons,
   houses, papers, or effects, ‘a “search” within the original meaning of the
   Fourth Amendment’ has ‘undoubtedly occurred.’ . . . [A]n officer’s leave to
   gather information is sharply circumscribed when he steps off [public]
   thoroughfares and enters the Fourth Amendment’s protected areas.”)
   (quoting United States v. Jones, 565 U.S. 400, 406 n.3 (2012)). Moreover,
   Arnold’s complaint specifies that this incident occurred around 2:00 A.M.
   and that Williams was interested only in an open laundry room door. Both
   details make plausible the allegation that Williams’s search of the curtilage of
   Arnold’s home was unreasonable insofar as it infringed on Arnold’s
   reasonable expectation of privacy and exigent circumstances were lacking.
   See Katz v. United States, 389 U.S. 347, 360–61 (1967) (Harlan, J.,
   concurring); United States v. Williams, 581 F.2d 451, 453 (5th Cir. 1978).
          Conversely, Arnold’s further assertions that Williams “wanted his
   name” and “wanted to see a driver’s license” and then “told” Arnold to
   come to his police car do not plausibly allege a seizure. Supreme Court and
   Fifth Circuit caselaw makes clear that a Fourth Amendment seizure occurs
   in one of two ways: either an officer applies physical force or an officer makes
   a show of authority to which an individual submits. See California v. Hodari
   D., 499 U.S. 621, 625–26 (1991); see also Brendlin v. California, 551 U.S. 249,



                                          7
Case: 19-30555      Document: 00515577827            Page: 8     Date Filed: 09/24/2020




                                      No. 19-30555


   254 (2007); Carroll v. Ellington, 800 F.3d 154, 170 (5th Cir. 2015). Arnold
   alleges at most an attempt to apply physical force when he says that Deputy
   Williams “reached to grab” Arnold. He simply does not allege actual
   physical force. Arnold does allege a show of authority on behalf of Deputy
   Williams, particularly when he alleges that Deputy Williams “told” him to
   go to the car. Arnold does not, however, allege that he submitted to that
   authority. Cf. Carroll, 800 F.3d at 170. He alleges instead that when Deputy
   Williams told him to go to the car, he declined. Further, he alleges that when
   Deputy Williams reached to grab him, he fled.               The complaint lacks
   allegations that would allow us, drawing all reasonable inferences in Arnold’s
   favor, to conclude that Arnold plausibly alleged a seizure within the meaning
   of the Fourth Amendment.
          At the 12(b)(6) stage of litigation, it is inappropriate for a district court
   to weigh the strength of the allegations. Twombly, 550 U.S. at 563 n.8 (2007)
   (“[W]hen a complaint adequately states a claim, it may not be dismissed
   based on a district court’s assessment that the plaintiff will fail to find
   evidentiary support for his allegations or prove his claim to the satisfaction of
   the factfinder.”). Instead, the district court must simply decide if the
   complaint plausibly alleges a claim for relief. Iqbal, 556 U.S. at 678. By
   stating a Fourth Amendment claim under § 1983 and stating facts that make
   plausible an unreasonable search, Arnold meets the minimal pleading
   standard necessary to survive a 12(b)(6) motion to dismiss on that claim, at
   least as to the two § 1983 elements set forth in Gomez. He has not done so
   for his unreasonable-seizure claim.
          Ordinarily, after determining that a plaintiff had plausibly alleged
   constitutional violations, we would turn to the qualified-immunity analysis.
   Peña v. City of Rio Grande City, 879 F.3d 613, 621 (5th Cir. 2018). Here,
   however, “the district court found the complaint deficient on its face and
   never reached” qualified immunity. Id. “Because as a general rule, we do



                                            8
Case: 19-30555     Document: 00515577827           Page: 9   Date Filed: 09/24/2020




                                    No. 19-30555


   not consider an issue not passed upon below, we remand for the district court
   to decide in the first instance whether [qualified immunity] defeats”
   Arnold’s unreasonable-search claim. Id. (internal quotation marks and
   footnotes omitted). We therefore reverse the dismissal of the unreasonable-
   search claim and remand for the district court to consider qualified immunity
   before proceeding to the merits of the case. We however affirm the dismissal
   of the unreasonable-seizure claim.

                                        III.
          The district court dismissed Arnold’s remaining § 1983 claims and his
   intentional-infliction-of-emotional-distress claim on 12(b)(6) grounds. The
   court also granted summary judgment on Arnold’s negligence claim and
   issued three evidentiary rulings. We affirm the district court on these
   dismissals, the summary judgment, and the evidentiary rulings.
          Arnold’s remaining § 1983 claims include false arrest/false
   imprisonment, malicious prosecution, and procedural and substantive due
   process. Because each of these was dismissed under Rule 12(b)(6), we review
   the dismissals using the same standard described above for the unreasonable-
   search and unreasonable-seizure claims.
          Arnold failed to state a false arrest/false imprisonment claim, because
   he failed to plausibly allege that his ultimate arrest was false. The district
   court was wrong to seemingly adopt the “‘heightened’ pleading
   requirement” urged by Williams.           As explained above, § 1983 claims
   implicating qualified immunity are not subject to a heightened pleading
   standard. Anderson, 845 F.3d at 590. Nevertheless, after reviewing the
   record, we agree with the district court that “the sparse and conclusory
   factual allegations are insufficient to state a claim for false arrest/false
   imprisonment.” Because Arnold’s conclusory allegations do not plausibly
   allege false imprisonment or false arrest, 12(b)(6) dismissal was proper.




                                         9
Case: 19-30555      Document: 00515577827          Page: 10   Date Filed: 09/24/2020




                                    No. 19-30555


          Specifically, to state a § 1983 claim for false arrest/false
   imprisonment, Arnold must plausibly allege that Williams “did not have
   probable cause to arrest him.” Haggerty v. Tex. S. Univ., 391 F.3d 653, 655
   (5th Cir. 2004). It is unclear from the complaint when exactly Arnold claims
   he was arrested and detained, but, based on the sequence of events in the
   complaint, this arrest must have occurred after Arnold fled and fell over the
   backyard fence. The complaint does not plausibly explain why Arnold’s
   flight and his trespass onto the neighboring property would not constitute
   probable cause for Williams to arrest him. Failing to plausibly allege an
   essential element of a false arrest/false imprisonment claim, Arnold failed to
   state a claim.
          Arnold also failed to state a claim for malicious prosecution under
   § 1983 because, as the district court correctly observed, there is no
   freestanding right under the Constitution to be free from malicious
   prosecution. Morgan v. Chapman, 969 F.3d 238, 246 (5th Cir. 2020). Rather,
   facts amounting to malicious prosecution are properly alleged as part of an
   actual Fourth Amendment claim, such as unreasonable search or seizure.
   There is no independent constitutional claim for malicious prosecution.
          Similarly, Arnold failed to state a claim for a violation of procedural
   and substantive due process because resort to a generalized remedy under the
   Due Process Clause is inappropriate where a more specific constitutional
   provision provides the rights at issue. Albright v. Oliver, 510 U.S. 266, 273
   (1994). In those situations, the specific provision, “not the more generalized
   notion of ‘substantive due process,’” better guides analysis of a plaintiff’s
   claims. Id. (quoting Graham v. Connor, 490 U.S. 386, 395 (1989)). Here,
   Arnold’s rights are protected by the unreasonable-searches-and-seizures
   clause of the Fourth Amendment. Thus, Arnold fails to state a claim under
   the Fourteenth Amendment’s Due Process Clause. He also fails to state a
   claim under the Fifth Amendment’s Due Process Clause because Deputy



                                        10
Case: 19-30555     Document: 00515577827            Page: 11    Date Filed: 09/24/2020




                                     No. 19-30555


   Williams was an officer of the state of Louisiana rather than of the federal
   government. We affirm the dismissal of all of Arnold’s § 1983 claims beyond
   his unreasonable-search claim.
          We affirm also the district court’s dismissal of Arnold’s intentional-
   infliction-of-emotional-distress claim under Louisiana law. Arnold simply
   failed to allege any conduct “so extreme in degree, as to go beyond all
   possible bounds of decency, and to be regarded as atrocious and utterly
   intolerable in a civilized community.” White v. Monsanto Co., 585 So. 2d
   1205, 1209 (La. 1991).
          Finally, we affirm the district court’s grant of summary judgment and
   the three evidentiary rulings appealed by Arnold. The first evidentiary ruling
   is a denial of Arnold’s motion to strike documents offered by Williams. This
   court reviews a motion to strike for abuse of discretion. Cambridge Toxicology
   Grp., Inc. v. Exnicios, 495 F.3d 169, 178 (5th Cir. 2007). Arnold does not argue
   that the district court abused its discretion, but only that the district court
   “improperly considered the documents.” Without a basis in the briefs or in
   the record to establish an abuse of discretion, we affirm.
          The second evidentiary ruling is a denial of Arnold’s motion to
   supplement his opposition to Williams’s motion for summary judgment with
   a declaration by Arnold’s brother Jason Arnold. “We review a district
   court’s denial of a motion to amend or supplement pretrial materials, such as
   briefs in opposition to summary judgment, for abuse of discretion.” Shepherd
   ex rel. Estate of Shepherd v. City of Shreveport, 920 F.3d 278, 283 (5th Cir.
   2019). Arnold argues only that the district court “improperly disregarded
   the declaration” and not that it abused its discretion. Further, nothing in the
   record supports a conclusion that the district court abused its discretion, and
   so we affirm.




                                          11
Case: 19-30555        Document: 00515577827              Page: 12       Date Filed: 09/24/2020




                                          No. 19-30555


           The third evidentiary ruling is a denial of Williams’s motion in limine
   to exclude testimony by Arnold’s expert Lloyd Grafton. In his original brief,
   Arnold incorrectly states that the district court excluded Mr. Grafton’s
   testimony from evidence. In his reply brief, “Mr. Arnold’s counsel admits
   she misread the limine order” and that Mr. Grafton’s testimony was not
   excluded from evidence. Nevertheless, Arnold argues that the district court
   “completely ignored” Mr. Grafton’s testimony in its summary judgment
   analysis. To the extent that Arnold still challenges the district court’s denial
   of the motion in limine regarding Mr. Grafton, we affirm the district court.
   Mr. Grafton’s report remains part of the record available to this court as we
   review the grant of summary judgment on Arnold’s final claim of negligence.
           “This court reviews a district court’s grant of summary judgment de
   novo, applying the same legal standards as the district court. Summary
   judgment is appropriate when the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Petro Harvester Operating Co. v. Keith, 954 F.3d 686, 691 (5th
   Cir. 2020) (citations and internal quotation marks omitted). Reviewing the
   record, including Mr. Grafton’s report, we conclude that there is no genuine
   dispute of material fact as to Arnold’s negligence claim. See Fed. R. Civ. P.
   56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Under Louisiana
   law, a police officer making an arrest owes a duty to act reasonably under the
   totality of the circumstances. Mathieu v. Imperial Toy Corp., 646 So. 2d 318,
   322 (La. 1994). 4 None of the disputed facts identified in the Appellant’s




           4
             The Louisiana Supreme Court has set forth the following factors to consider when
   evaluating the reasonableness of a means of arrest: “(1) the known character of the arrestee;
   (2) the risks and dangers faced by the officers; (3) the nature of the offense involved; (4)
   the chance of the arrestee’s escape if the particular means are not employed; (5) the
   existence of alternative methods of arrest; (6) the physical size, strength, and weaponry of




                                                12
Case: 19-30555      Document: 00515577827               Page: 13    Date Filed: 09/24/2020




                                         No. 19-30555


   reply or raised by Mr. Grafton’s report or present elsewhere on the record
   are material to Williams’ duty to act reasonably; none of them would “affect
   the outcome” that Williams acted reasonably in carrying out the arrest.
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). We affirm the grant
   of summary judgment on Arnold’s negligence claim.

                                     *        *         *
          The judgment of the district court is REVERSED in part and
   AFFIRMED in part, and the case is REMANDED.




   the officers as compared to the arrestee; and (7) the exigency of the moment.” Mathieu,
   646 So.2d at 322–23.




                                              13